Citation Nr: 0516896	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-11 960	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The evidence of record indicates that the appellant had 
active military service from February 1957 to February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in July 2002, apparently initially indicated 
that he requested a travel board hearing before a member of 
the Board.  However, this checked box was "whited out," and 
the block indicating that no BVA hearing was wanted was 
checked.  Now of record is a request from the veteran dated 
in August 2002 that he be scheduled for a videoconference 
hearing at the RO before a member of the Board.  It appears 
that this request was received at the RO in late August 2002, 
shortly before the veteran's file was forwarded to the Board 
for appellate review, but was not associated with the file 
until much later.  (The hearing request was mailed by the RO 
to the Board on October 21, 2003, and received by the Board 
at the end of that month, four weeks after the Board's remand 
action in early October 2003.  The request was associated 
with the veteran's file sometime thereafter.)  There is no 
indication in the record that a hearing was ever scheduled, 
or that the veteran has rescinded his request for a hearing.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for a 
videoconference hearing with a member of 
the Board.  The veteran should be given 
notice of the hearing and opportunity to 
prepare.  

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

